           CASE 0:20-cv-01929-SRN-HB Doc. 53 Filed 12/02/20 Page 1 of 10




                        UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF MINNESOTA

Brock Fredin,

      Plaintiff,

      v.                                       Case No. 0:20-cv-01929-SRN-HB

Jamie Kreil,

      Defendant.



                             Memorandum In Support of
                   Jamie Kreil’s Motion for an Order to Show Cause
        CASE 0:20-cv-01929-SRN-HB Doc. 53 Filed 12/02/20 Page 2 of 10




                                   Introduction

      On November 23, 2020, the Court ordered Brock Fredin to “immediately

remove, or cause to be removed” a series of defamatory and harassing websites

and videos, and further ordered that he not create or post new websites or videos

with “substantially similar accusations.” See Order (Dkt. 39) at 28-32. In response,

Fredin declared in a letter to the Court that he “w[ould] not abide by the

directives set forth in its November 23, 2020 Order.” Letter (Dkt. 40) at 2. As of

the filing of this Motion, the videos and websites listed in the Court’s Order

remain online. Lockner Decl. ¶ 3. Moreover, on December 1, 2020, Fredin

published a new defamatory video, again falsely accusing Kreil’s counsel of

discrimination and bigotry. Id. ¶ 6. He further retaliated against the Court for its

ruling on Kreil’s Motion for Sanctions, posting a new video and website levying

a number of similar false allegations against Judge Nelson, and expressly

referencing that Order. Id. ¶¶ 9-10.

      Fredin is admittedly in willful contempt of this Court’s Order. The Court

should require Fredin to show cause why it should not hold him in contempt

and (1) dismiss this action with prejudice as a criminal contempt sanction to

punish Fredin’s willful violation of the Court’s Order; (2) impose a fine recurring

daily until Fredin complies with the Court’s Order as a civil contempt sanction;

and (3) impose any other sanctions the Court deems necessary.


                                          1
        CASE 0:20-cv-01929-SRN-HB Doc. 53 Filed 12/02/20 Page 3 of 10




                                     Argument

I.    The Court should hold Fredin in contempt.

      The Court retains jurisdiction to enforce its injunction through contempt

sanctions, notwithstanding Fredin’s notice of appeal. See, e.g., Chaganti & Assocs.,

P.C. v. Nowotny, 470 F.3d 1215, 1223 (8th Cir. 2006). “If a person to whom a court

directs an order believes that order is incorrect the remedy is to appeal, but,

absent a stay, he must comply promptly with the order pending appeal” on pain

of contempt. Maness v. Meyers, 419 U.S. 449, 458 (1975). Fredin has not obtained

(or even sought) a stay of the Court’s Order. He has instead simply declared that

he will not recognize the Court’s authority. Letter (Dkt. 40) at 2.

      “A party seeking civil contempt bears the initial burden of proving, by

clear and convincing evidence, that the alleged contemnors violated a court

order.” Chi. Truck Drivers Union Pension Fund v. Bhd. Labor Leasing, 207 F.3d 500,

505 (8th Cir. 2000). Upon such a showing, the burden shifts to the violating party

to demonstrate, “categorically and in detail,” that it is impossible to comply with

the order, this inability to comply is not self-induced, and the violating party

made a good-faith effort to comply with the order. United States v. Santee Sioux

Tribe of Neb., 254 F.3d 728, 736 (8th Cir. 2001). Criminal contempt sanctions

further require a showing that the violation was “willful.” Cedar Rapids Lodge &

Suites, LLC v. JFS Dev., Inc., No. 09-CV-175, 2011 U.S. Dist. LEXIS 113864, at *9


                                          2
        CASE 0:20-cv-01929-SRN-HB Doc. 53 Filed 12/02/20 Page 4 of 10




(N.D. Iowa Oct. 3, 2011). “‘Willfulness’ in contempt cases ‘means a deliberate or

intended violation, as distinguished from an accidental, inadvertent, or negligent

violation of any order.’” Hubbard v. Fleet Mortg. Co., 810 F.2d 778, 781 (8th Cir.

1987) (quoting In re Mossie, 589 F. Supp. 1397, 1409 (W.D. Mo. 1984)).

      There is little doubt that Fredin willfully violated the Court’s November

23, 2020 Order (Dkt. 39). Indeed, Fredin has openly admitted as much, declaring

that he “will not abide by the directives set forth in [the] November 23, 2020

Order.” Letter (Dkt. 40) at 2. As of the filing of this Motion, the videos and

websites the Court directed Fredin to take down remain online. Lockner Decl.

¶ 3. And on December 1, 2020, Fredin posted new false and harassing websites

and videos targeting Kreil’s counsel and the Court, id. ¶¶ 6, 9-10, in direct

contravention of the Court’s Order that he refrain from doing so. See Order (Dkt.

39) a 30-31. Fredin has not just failed to comply with the Court’s Order—he has

thumbed his nose at the Court, flaunting his noncompliance and taking

deliberate steps to violate the Court’s Order further. This is plainly willful

contempt, meeting the standard for both civil and criminal contempt sanctions.

      Moreover, Fredin cannot show that compliance with the Order was

impossible, or that he made good faith efforts to comply. Santee Sioux Tribe of

Neb., 254 F.3d at 736. Fredin has already informed the Court that he chose not to

comply with the Court’s Order based on his (incorrect) belief that the Order was


                                          3
        CASE 0:20-cv-01929-SRN-HB Doc. 53 Filed 12/02/20 Page 5 of 10




wrongly decided. Letter (Dkt. 40) at 2. But “[o]ne of the overarching goals of a

court’s contempt power is to ensure that litigants do not anoint themselves with

the power to adjudge the validity of orders to which they are subject.” Chi. Truck

Drivers Union Pension Fund, 207 F.3d at 504. Even if Fredin was right (which he is

not), “[p]ersons who make private determinations of the law and refuse to obey

an order generally risk criminal contempt even if the order is ultimately ruled

incorrect.” Maness, 419 U.S. at 458.

      In sum, Fredin’s open and deliberate defiance of the Court’s November 23,

2020 Order subjects him to contempt sanctions. The Court should provide Fredin

with notice and an opportunity to be heard, hold him in contempt, and impose

sanctions as outlined below.

II.   The Court should dismiss Fredin’s Complaint with prejudice, impose a
      recurring fine, and impose any other sanctions it deems necessary and
      appropriate.

      The Court warned Fredin that failure to comply with its Order “may result

in the dismissal of Plaintiff’s still pending lawsuit against Defendant Kreil, . . .

[Fredin]’s detention, or any other lawful penalty within this Court’s contempt

powers.” Order (Dkt. 39) at 32. Kreil respectfully requests that the Court impose

these contempt sanctions that Fredin has knowingly invited.

      “The same actions by a party can amount to both civil and criminal

contempt,” and “[i]t is the nature and purpose of the punishment that is


                                           4
        CASE 0:20-cv-01929-SRN-HB Doc. 53 Filed 12/02/20 Page 6 of 10




determinative” of the sanction’s categorization. Hubbard v. Fleet Mortg. Co., 810

F.2d 778, 781-82 (8th Cir. 1987). “The commonly stated distinction is that if the

penalty is to compensate the complaining party or to coerce the defendant into

complying with the court’s orders, the contempt is civil, while if the penalty is

punitive, intended to vindicate the authority of the court, then the contempt is

criminal.” Id. Here, both forms of sanction are appropriate.

      First, Kreil asks that the Court dismiss Fredin’s Amended Complaint with

prejudice as a criminal contempt sanction. The Court stated in its Order that if it

“learn[ed] of additional bad-faith conduct toward Kreil, including violations of

the injunction described in this Order, the Court w[ould] reconsider its decision

not to terminate [Fredin’s] lawsuit.” See Order (Dkt. 39) at 27. That has now come

to pass. Whether or not Fredin subsequently agrees to comply with the Court’s

Order, his open defiance in the face of this ultimatum merits dismissal as a

measure to “to vindicate the authority of the court.” Hubbard, 810 F.2d at 781-82.

      “The district court has authority to dismiss an action with prejudice for

failure to comply with court orders or the Federal Rules of Civil Procedure.”

Omaha Indian Tribe, Treaty of 1854 with United States v. Tract I--Blackbird Bend Area,

933 F.2d 1462, 1468 (8th Cir. 1991). The Court must balance the plaintiff’s loss of

their claims against the Court’s institutional interests, “‘focus[ing] in the main

upon the degree of egregious conduct which prompted the order of dismissal


                                          5
        CASE 0:20-cv-01929-SRN-HB Doc. 53 Filed 12/02/20 Page 7 of 10




and to a lesser extent upon the adverse impact of such conduct upon both the

defendant and the administration of justice in the District Court.’” Brown v. Frey,

806 F.2d 801, 804 (8th Cir. 1986) (quoting Moore v. St. Louis Music Supply Co., 539

F.2d 1191, 1193 (8th Cir. 1976)).

      Here, Fredin created “dozens” of “inflammatory, baseless, demeaning, and

disturbing” web publications, which he “explicitly attempted to leverage . . . to

obtain favorable settlement terms,” and further used to threaten the Court with

“retaliation . . . for any ruling against him.” Order (Dkt. 39) at 13. When the

Court ordered Fredin to cease this campaign of harassment and intimidation on

pain of contempt, he declared that he “w[ould] not abide by the directives set

forth in [the Court’s] November 23, 2020 Order.” Letter (Dkt. 40) at 2. Fredin then

not only refused to remove his websites and videos, but created additional content

to violate the Court’s Order further. Lockner Decl. ¶¶ 4, 6, 9-10. Fredin’s

misconduct is egregious by any conceivable measure. It makes clear that Fredin

will not abide by the Court’s directives or pursue his claims in good faith. This

litigation cannot continue under these circumstances. Kreil respectfully requests

that the Court dismiss Fredin’s Complaint, while expressly retaining jurisdiction

to enforce its November 23, 2020 Order (Dkt. 39).

      Beyond dismissal, Kreil requests that the Court impose a fine of $500

recurring daily until Fredin removes his harassing publications as a civil


                                          6
        CASE 0:20-cv-01929-SRN-HB Doc. 53 Filed 12/02/20 Page 8 of 10




contempt sanction. The Court has broad discretion to impose a remedy that will

bring about compliance. United States v. Open Access Tech. Int’l, Inc., 527 F. Supp.

2d 910, 913 (D. Minn. 2007). In fashioning a sanction, the Court must consider

“(1) the harm from noncompliance; (2) the probable effectiveness of the sanction;

(3) the financial resources of the contemnor and the burden the sanctions may

impose, and (4) the willfulness of the contemnor in disregarding the court’s

order.” Paisley Park Enterprises, Inc. v. Boxill, No. 17-cv-1212 (WMW/TNL), 2019

WL 2710703, at *4 (D. Minn. June 28, 2019) (citations omitted).

      Here, all of the above considerations weigh in favor of imposing the

requested sanction. First, Fredin’s noncompliance with the Court’s Order

imposes significant and continuing harm on Fredin’s victims, including the

Court. See, e.g., Mem. in Supp. (Dkt. 17) at 18-19. Every day Fredin’s publications

remain online, his inflammatory falsehoods become more widely disseminated.

Second, the amount and frequency of the sanction should serve as a sufficient

deterrent to further noncompliance. Third, as this Court has recently observed,

Fredin has testified under oath that he “earn[s] a yearly income of $160,000.”

Order, Fredin v. Miller, et al., Case No. 18-cv-0466-SRN-HB (D. Minn. Nov. 30,

2020). The amount and frequency of the sanction should not impose an unduly

significant burden on Fredin’s finances, assuming he ultimately complies. And




                                          7
        CASE 0:20-cv-01929-SRN-HB Doc. 53 Filed 12/02/20 Page 9 of 10




fourth, as discussed above, there is no question but that Fredin’s contempt of the

Court’s November 23, 2020 Order is entirely willful.

      Finally, the Court should impose any other sanctions it deems appropriate

to punish Fredin’s open contempt, coerce his compliance with the Court’s

November 23, 2020 Order (Dkt. 39), and compensate Kreil for Fredin’s bad-faith

conduct. “[T]he trial court has discretion to fashion the relief, and the party to be

held in contempt does not have to have detailed notice of the relief that may be

granted.” Hubbard, 810 F.2d at 782. Should the Court believe that any additional

sanctions are necessary and appropriate, Kreil asks that the Court impose them.

                                    Conclusion

      Fredin’s initial conduct warranting sanctions “defiled ‘the temple of

justice.’” Order (Dkt. 39) at 27 (quoting Stevenson v. Union Pac. R.R., 354 F.3d 739,

751 (8th Cir. 2004)). His open and complete refusal to comply with the Court’s

Order has only compounded the injury to Kreil, her counsel, and the Court.

Despite the Court’s clear warning, Fredin has deliberately invited the harshest

contempt sanctions the Court can impose—indeed, he has effectively dared the

Court to impose them, chiding the Court for threatening to detain him in a new

video smearing Judge Nelson. Lockner Decl. ¶ 9. The Court should intercede

before Fredin’s misconduct spirals further out of control and impose contempt

sanctions as outlined above.


                                          8
      CASE 0:20-cv-01929-SRN-HB Doc. 53 Filed 12/02/20 Page 10 of 10




DATED: December 2, 2020          ROBINS KAPLAN LLP

                                 By: /s/ Anne M. Lockner
                                 Anne M. Lockner (0295516)
                                 J. Haynes Hansen (Bar No. 0399102)
                                 Ena M. Kovacevic (Bar No. 0400149)
                                 800 LaSalle Avenue, Suite 2800
                                 Minneapolis, Minnesota 55402
                                 T: (612) 349-8500
                                 F: (612) 339-4181
                                 alockner@robinskaplan.com
                                 ekovacevic@robinskaplan.com
                                 hhansen@robinskaplan.com

                                 Counsel for Defendant Jamie Kreil




                                    9
